DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 4 lines 6-10 of the specification, applicant is cautioned about using claim numbers in the description, as the claim numbering could change throughout the course of prosecution.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8-10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JPH 10226842 to Nishii et al in view of European Patent No. EP 2692876 to Ishimoto et al and further in view of British Patent No. 1,109,830 to Budd Company.
Regarding Claim 1, Nishii et al disclose a disc brake system (see paragraph 0002 of the examiner provided translation) having most all the features of the instant invention including:  at least one pad including at least one friction element (see paragraph 0005 of the examiner provided translation) composed of a sintered material comprising copper, iron, and graphite (see paragraph 0007, 0008, and 0012 of the examiner provided translation and Table 4), molybdenum, and 1 to 3% by weight of chrome (see Table 4 and the “Cr” row of the table, column 8).
However, Nishii et al do not disclose that the sintered material comprises 0.02 to 1.5% by weight of the molybdenum nor that the disc is composed of cast iron, the cast iron comprising 0.05 to 2% weight of chrome, 0.05 to 2% weight of molybdenum, and 0.1 to 2% by weight of nickel.
Regarding the percentage by weight of the molybdenum, Ishimoto et al are relied upon merely for their teachings of a friction material having a weight percentage of molybdenum of 0.02 to 1.5% (see page 6 and Table 1 Row 2 and the Mo column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the friction material of Nishii et al to include a smaller amount of molybdenum having 0.02 to 1.5% by weight as taught by Ishimoto et al in order to provide adequate material strength and corrosion resistance to the friction element without increasing the hardness too much creating too brittle of a structure. 
Regarding the disc composition, the Budd Company reference is relied upon merely for its teachings of a disc made of cast iron, the cast iron comprising 0.05 to 2% weight of chrome, 0.05 to 2% weight of molybdenum, and 0.1 to 2% by weight of nickel (see page 2 column 2 lines 66-77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the disc of Nishii et al., as modified, to be composed of cast iron with the claimed amounts of chrome, molybdenum, and nickel as taught by the Budd Company reference to ensure the disc has improved overall cracking resistance, warping resistance, and better wearing properties.
Regarding Claim 3, Nishi et al., as modified, further disclose that the sintered material of the friction element comprises 10 to 70% by weight of copper, 5 to 40% by weight of iron, 5 to 20% by weight of graphite, and 5 to 20% by weight of friction modifiers (see paragraph 0012 of the examiner provided translation of Nishii et al).
Regarding Claim 4, Nishii et al., as modified, further disclose that the cast iron of the disc comprises 0.1 to 2% by weight of chrome, 0.1 to 2% by weight of molybdenum, and 0.5 to 1.5% by weight of nickel (see page 2 column 2 lines 66-77 of the Budd Company reference).
Regarding Claim 5, Nishii et al., as modified, further disclose that the cast iron of the disc comprises 3 to 5% by weight of carbon, 1 to 2% by weight of silicon, 0.5 to 1% by weight of manganese, and 0.01 to 1% by weight of sulphur (see page 2 column 2 lines 66-77 of the Budd Company reference).
Regarding Claim 6, Nishii et al., as modified, further disclose that the pad inherently comprises a base plate (i.e., a backing plate) and a plurality of friction elements fixed to the base plate (as would be present with friction pads on either side of the disc).
Regarding Claim 8, Nishii et al., as modified, further disclose that the sintered material of the friction element has a porosity ranging from 20 to 35% (see paragraph 0014 of the examiner provided translation of the Nishii et al reference).
Regarding Claim 9, Nishii et al., as modified, do not disclose that the sintered material of the friction element has a porosity ranging from 25 to 30%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the material of the friction element of Nishii et al., as modified, to have a porosity ranging from 25 to 30% as a matter of design preference dependent upon the desired degree of heat dissipation for the friction element.
Regarding Claim 10, Nishii et al., as modified, do not disclose that the friction element comprises a metal sheet and a friction plug fixed to the metal sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the friction element of Nishii et al., as modified, to have a metal sheet and a friction plug fixed to the metal sheet as a matter of design preference dependent upon the desired type of attachment means for the friction element to the disc.
Regarding Claim 12, Nishii et al., as modified, further disclose that the cast iron of the disc comprises 0.2% by weight of chrome, 0.5% by weight of molybdenum, and 1% by weight of nickel (see page 2 column 2 lines 66-77 of the Budd Company reference).
Regarding Claim 13, see Claims 1, 3, 5, and 8 above.
Regarding Claim 15, see Claim 4 above.
Regarding Claim 16, see Claim 9 above.
Claim(s) 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JPH 10226842 to Nishii et al in view of European Patent No. EP 2692876 to Ishimoto et al and further in view of British Patent No. 1,109,830 to Budd Company as applied to claims 1, 3-6, 8-10, 12, 13, 15, and 16 above, and further in view of U.S. Patent No. 4,391,641 to Lloyd.
Regarding Claim 2, Nishii et al., as modified, disclose most all the features of the instant invention as applied above, and further including that the friction element sintered material comprises 0.05 to 1% by weight of molybdenum (see page 6, Table 1, Row 2 and the Mo column of the Ishimoto reference). 
However, Nishii et al., as modified, do not disclose that the sintered material of the friction element comprises 1 to 1.5% by weight of chrome.
Lloyd is relied upon merely for his teachings of a friction element having a sintered material comprising 1 to 1.5% by weight of chrome (see column 4 lines 66-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the sintered material of the friction element of Nishii et al., as modified, to include a smaller amount of chrome, 1 to 1.5% by weight of chrome, as taught by Lloyd in order to provide adequate material strength and corrosion resistance to the friction element without increasing the hardness too much creating too brittle of a structure and to better reduce or eliminate metal pick-up of wheel steel by the friction element during braking while still maintaining an adequate level of overall strength and hardness of the friction element itself. 
Regarding Claim 11, Nishii et al., as modified, do not disclose that the sintered material of the friction element comprises exactly 0.75% by weight of molybdenum and 1.25% by weight of chrome.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the sintered material of the friction element of Nishii et al., as modified, to scale down the amounts of the molybdenum and chrome within the material so that it comprises 0.75% by weight of molybdenum and 1.25% by weight of chrome as claimed in order to decrease the overall hardness of the friction element to reduce cracking and brittleness.
Regarding Claim 14, see Claim 2 above.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JPH 10226842 to Nishii et al in view of European Patent No. EP 2692876 to Ishimoto et al and further in view of British Patent No. 1,109,830 to Budd Company as applied to claims 1, 3-6, 8-10, 12, 13, 15, and 16 above, and further in view of European Patent No. EP 0758059 to Poli.
Regarding Claim 7, Nishii et al., as modified, do not disclose that the disc comprises at least three circular sectors and a plurality of transverse pins, the three circular sectors being separate from one another and held together via the transverse pins.
Poli is relied upon merely for his teachings of a brake disc comprising at least three circular sectors 17-19 and a plurality of transverse pins 26-28, the three circular sectors 17-19 being separate from one another and held together via the transverse pins 26-28 (see Figure 1A and column 4 line 47 – column 5 line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the disc of Nishii et al., as modified, to include the claimed three circular sectors and pins as taught by Poli in order to reduce the mechanical fatigue of the disc to allow better heat dissipation and facilitate easier maintenance of the disc itself.
Regarding Claim 17, see Claim 7 above.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JPH 10226842 to Nishii et al in view of European Patent No. EP 2692876 to Ishimoto et al and further in view of British Patent No. 1,109,830 to Budd Company, and further in view of U.S. Patent No. 4,391,641 to Lloyd and European Patent No. EP 0758059 to Poli.
Regarding Claim 18, see Claims 2, 4, and 7 above.
Regarding Claim 19, see Claims 11 and 12 above.
Regarding Claim 20, see Claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,239,319 to Pollard, U.S. Patent No. 5,526,914 to Dwivedi et al., and Chinese Patent No. 102560183 all disclose disc brake systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        08/23/22